DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II (Figure 5), which is encompassed by claims 1-4 and 12-15, in the reply filed on 11/25/2020 is acknowledged.

Claims 5-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/25/2020.

Claim 2 is withdrawn from further consideration by the Examiner for the reasons below.
Claim 2 recites limitation “wherein the second acceptance unit further configured to accept an image category collectively for a plurality of regions that are designated through the region acceptance unit,” in which limitation “a plurality of regions” corresponds to regions 323, 325, as disclosed in figure 3, specification, paragraphs [0071]-[0081]; Figure 3 shows an example of a user interface corresponds to the Figure 6 of the third embodiment; therefore, Figures 3 and 6 are encompassed by claim 2.  Figure 6 is a non-elected species, therefore, claim 2 withdrawn from further consideration by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
    
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
INFORMATION PROCESSING APPARATUS HAVING CAPABILITY OF APPROPRIATELY SETTING REGIONS DISPLAYED WITHIN AN IMAGE CAPTURING REGION USING DIFFERENT IMAGE CATEGORIES.

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 (lines 5-6), “the image categories” should be changed to --the plurality of image categories--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “first acceptance unit,” as recited in claim 1; “second acceptance unit,” as recited in claims 1, 3-4; “display control unit,” as recited in claim 1; “region acceptance unit,” as recited in claim 1; “obtaining unit,” as recited in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “first acceptance unit,” as recited in claim 1; “second acceptance unit,” as recited in claims 1, 3-4; “display control unit,” as recited in claim 1; “region acceptance unit,” as recited in claim 1; “obtaining unit,” as recited in claim 13, each limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification provides no disclosure of a structure for each of the limitations “first acceptance unit,” as recited in claim 1; “second acceptance unit,” as recited in claims 1, 3-4; “display control unit,” as recited in claim 1; “region acceptance unit,” as recited in claim 1; “obtaining unit,” as recited in claim 13, either as a dedicated structure that performs the recited function or as a combination of a general purpose processor and an algorithm that enables it to perform the function. 
Therefore, the claims 1, 3-4, 12-13 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim limitations “first acceptance unit,” as recited in claim 1; “second acceptance unit,” as recited in claims 1, 3-4; “display control unit,” as recited in claim 1; “region acceptance unit,” as recited in claim 1; “obtaining unit,” as recited in claim 13, each limitation is a limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. And claims 1, 3-4, 12-13 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as discussed above.
The specification fails to describe a structure for each of the limitations “first acceptance unit,” as recited in claim 1; “second acceptance unit,” as recited in claims 1, 3-4; “display control unit,” as either as a dedicated structure that performs the recited function or as a combination of a general purpose processor and an algorithm that enables it to perform the function. Throughout the specification, there are merely represented by labeled boxes in the figures and described only by their function within the detailed disclosure.

Claims 3-4, 12-13 are rejected as being dependent from claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because of the following reasons.
Claim 15 recites, "A computer-readable medium storing a program for causing a computer to execute a method comprising..." After close inspection, the Examiner respectfully notes that the specification, as a whole, does not specifically identify what may be included as a computer-readable medium and what is not to be included as a computer-readable medium.
The USPTO is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination. The broadest reasonable interpretation of a claim drawn to a computer-readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
Therefore, given the silence of the disclosure and the broadest reasonable interpretation, the computer-readable medium of the claim may include transitory propagating signals.  As a result, the claim pertains to non-statutory subject matter.
However, the Examiner respectfully submits a claim drawn to such a computer-readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory computer-readable medium" to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. For additional information, please see the Patents' Official Gazette notice published February 23, 2010 (13510G212).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kidono et al. (US 2007/0183657) in view of Kutaragi (US 2007/0257915).
Regarding claim 1, Kidono et al. discloses an information processing apparatus, comprising:
a first acceptance unit configured to accept designation of a first image category (visible image data, figures 3-4, paragraphs [0052]-[0056]) from among a plurality of image categories including a visible light image, an infrared light image, and a composite image based on the visible light image and the infrared light image;
a second acceptance unit configured to accept designation of a second image category (infrared image data, figures 3-4, paragraphs [0052]-[0057]) from among the plurality of image categories, the second image category being different from the first image category;
a display control unit configured to display an image of the first image category accepted by the first acceptance unit in a display region of a display unit (display means 220, figure 4, paragraphs [0066]-[0070]).
Kidono et al. fails to disclose a region acceptance unit configured to accept designation of a region in the image of the first image category displayed in the display region, wherein the display control unit displays an image of the second image category accepted by the second acceptance unit in the region accepted by the region acceptance unit.
However, Kutaragi discloses 
a region acceptance unit configured to accept designation of a region (the cursor 58 designate a partial area in the space image, figures 11A-11B, paragraphs [0068]-[0071]) in the image of the first image category displayed in the display region,

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Kidono et al. by the teaching of Kutaragi in order to provide a user interface device for allowing the user to issue an adequate instruction concerning a process involving a plurality of objects place apart from each other in virtual space (paragraph [0004]).

Regarding claim 12, Kidono et al. discloses wherein the plurality of image categories include at least two of a color image, a monochrome image, and a composite color image obtained by compositing the color image and the monochrome image (color image and monochrome image, figures 3-4, paragraphs [0052]-[0057]).

Regarding claim 13, Kidono et al. discloses 
an obtaining unit (image-capturing means 110, i.e., a camera, figures 3-4, paragraphs [0052]-[0053] configured to obtain images that are respectively of the plurality of image categories,
wherein the obtained images have the same size regardless of the image categories (since images are captured by the same camera, that is the same image sensor, the obtained images have the same size, paragraph [0053]).

Regarding claim 14, claim 14 is method claim corresponds to apparatus claim 1; therefore, claim 14 is rejected for the same reasons given in claim 1.
Claim 15 is rejected for the same reasons given in claim 14.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kidono et al. (US 2007/0183657) in view of Kutaragi (US 2007/0257915) further in view of Akasaka et al. (US 2014/0040831).
Regarding claim 3, Kidono et al. and Kutaragi fail to disclose wherein the second acceptance unit accepts designation of the second image category using a plurality of selection elements that respectively correspond to the plurality of image categories.
However, Akasaka et al. discloses pull-down menu 91 or 92 for indicating the category or manufacturer of the desired device (figures 7-8, paragraphs [0083]-[0087]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Kidono et al. and Kutaragi by the teaching of Akasaka et al. in order to allow a user to select a desired image category.

Regarding claim 4, Akasaka et al. discloses wherein the second acceptance unit accepts selection through a pull-down menu (pull-down menu 91 or 92, figures 7-8, paragraphs [0083]-[0087]) that includes the plurality of selection elements.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Watanabe et al. (US 2015/0145996).
YOSHIKAWA (US 2011/0279698).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        02/26/2021